Citation Nr: 9934486	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  95-27 429	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Oakland, California


THE ISSUE

Entitlement to a compensable rating for pseudofolliculitis 
barbae.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from May 1969 to June 1971.  
This appeal arises from a September 1994 rating decision 
which awarded service connection and assigned a 
noncompensable rating for pseudofolliculitis barbae.  The 
veteran was accorded a hearing in January 1996 before a 
hearing officer at the RO, and a hearing at the RO in July 
1999 before the undersigned member of the Board of Veterans' 
Appeals (Board).  Transcripts of both hearings are included 
in the claims folder.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.  

2.  The veteran's pseudofolliculitis barbae is manifested by 
scars on his face and neck shown on examination and in color 
photographs, and his complaints of painful, itching blisters 
which scab after medication is applied and bleed when 
scratched; constant exudation or itching, extensive lesions 
or marked disfigurement are not shown.  


CONCLUSION OF LAW

A 10 percent rating is warranted for the veteran's service-
connected pseudofolliculitis barbae.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic 
Codes 7899-7814, 7806 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show complaints, 
diagnoses and treatment for pseudofolliculitis barbae.  
Additionally, he was placed on medical "profile" status 
permitting him to wear a neatly trimmed beard.  

On VA dermatological examination in April 1994, the veteran 
was wearing a full beard.  There were acne scars in the malar 
areas. The examiner noted that there was no evidence of 
perifollicular papules in the beard area at the time of the 
examination.  Unretouched color photographs, showing the 
veteran's bearded face with facial scars, were included with 
the examination report.  

In a September 1994 rating decision, the RO awarded service 
connection for pseudofolliculitis barbae and assigned a 
noncompensable rating.  In May 1995, the veteran filed a 
notice of disagreement, expressing dissatisfaction with the 
noncompensable rating for pseudofolliculitis barbae.  

Records of VA medical treatment of the veteran, dating from 
June to August 1995, include a June 1995 medical note in 
which an examiner reported scattered pustules in the 
veteran's beard and on the back of his neck.  In an August 
1995 medical note, an examiner observed erythematous papules.  

At a January 1996 RO hearing, the veteran testified that he 
began having problems with shaving in service and he found he 
could not shave at all once he returned to civilian status.  
He explained that, approximately once a week, he develops 
painful, pus-filled pimples.  He has been told to place a hot 
cloth on the pimples until they burst, and then treat the 
affected area with ointment.  However, this causes pain and 
discomfort for some days afterward.  When his skin begins to 
itch and the pimples increase in severity, he regularly takes 
medication supplied by VA medical personnel.  After the 
outbreak of pimples has run its course, his skin flakes and 
cracks.  The veteran indicated that he has scarring under 
that portion of his face covered by his beard.  

Records of VA medical treatment of the veteran, dating from 
July and August 1997, include a July 1997 medical note in 
which an examiner indicated that the veteran's 
pseudofolliculitis barbae was well-controlled with 
medication.  There were no visible lesions on the veteran's 
face or neck.  

On August 1997 VA dermatological examination, the veteran 
wore a closely trimmed beard.  There were mild, 
nondisfiguring acne scars over the malar areas, and also over 
the area covered by his beard.  There were no perifollicular 
papules and no visible, disfiguring scars.  Unretouched color 
photographs of the veteran's face show him wearing a closely 
trimmed beard and facial scars.  

At a hearing at the RO in July 1999 before the undersigned 
member of the Board, the veteran testified that he had begun 
employment a few months earlier which required him to be 
clean shaven.  He explained that he has facial scarring 
resulting from his past efforts to shave.  His skin disorder 
sometimes manifests itself around his nose and in the corners 
of his mouth.  He was attempting to obtain permission from 
his employer to discontinue shaving because shaving caused an 
increase in the severity of his skin disorder.  The veteran 
testified that, whenever he shaved, he developed numerous 
blisters filled with pus, and covering extensive areas of his 
face.  He treated the blisters with cream, which caused his 
scabbing and flaking of his skin.  When his face becomes 
itchy, scratching can cause bleeding and a burning sensation 
from lesions on his face.  

At the time of the hearing, the veteran and his 
representative also submitted additional evidence, with an 
accompanying waiver of the veteran's right to initial review 
of the evidence by the RO.  The evidence consisted of 
unretouched color photographs showing the veteran's face, 
with a closely trimmed beard and scars on his face and neck.  
He also submitted a statement from a physician affiliated 
with Kaiser Permanente indicating that the veteran may shave 
once a week.  

A September 1999 letter from D.K. Goette, M.D., of Kaiser 
Permanente (and also submitted subject to the waiver 
associated with the additional evidence presented at the July 
1999 hearing) indicated that the veteran has 
pseudofolliculitis barbae.  Dr. Goette's letter explained 
that this skin disorder is a common condition among males who 
are required to shave tightly curled beard hair, the sharply 
shaved edges of which re-enter the skin and cause an 
inflammatory reaction popularly known as "shaving bumps".  
Dr. Goette indicated that there is no cure for 
pseudofolliculitis barbae other than wearing a short beard, 
which eliminates re-entry of hair into the skin.  The 
condition was further described as chronic and not subject to 
spontaneous resolution.  

Analysis

The Board finds that the claim for a compensable rating for 
pseudofolliculitis barbae is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims or (Court) has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In this case, the veteran's service-connected 
pseudofolliculitis barbae has been rated as analogous to 
tinea barbae under 38 C.F.R. § 4.118, Diagnostic Code 7814 
(1999), which, in turn, is rated as eczema under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1999).  See also 38 C.F.R. 
§ 4.20.  A noncompensable rating is warranted for eczema with 
slight, if any exfoliation, exudation or itching which is on 
a nonexposed surface or small area.  A 10 percent rating 
requires exfoliation, exudation or itching and involvement of 
an exposed surface or extensive area.  A 30 percent rating is 
warranted for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  38 C.F.R. 
§ 4.118, Code 7806.  

The veteran's service-connected pseudofolliculitis barbae has 
been shown on examination and in photographs to be manifested 
by scars on his face and neck, which are exposed surfaces.  
The veteran has asserted that he has recurring painful, 
itching blisters on his face and neck.  The blisters scab 
after medication is applied and bleed when scratched.  
Medical evidence from a private physician indicates that this 
disorder is chronic, is not subject to spontaneous 
resolution, and appears to increase in severity when the 
veteran shaves.  The Board concludes that the disability 
picture in this case more nearly approximates that presented 
by a 10 percent rating.  A 30 percent rating is not warranted 
because there is no evidence of constant exudation and 
itching, and extensive lesions, and examiners have indicated 
that the skin disorder has not resulted in disfiguring 
scarring.  

In making this determination, it appears that the level of 
disability associated with the service-connected 
pseudofolliculitis barbae has been relatively static since 
the veteran's separation from service in June 1971; the 
evidence indicates that symptoms associated with this 
disorder seem to increase whenever the veteran has attempted 
to shave since service.  Thus, there would be no basis for 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Accordingly, for the foregoing reasons, the Board 
concludes that the evidence supports the grant of a 10 
percent rating for the veteran's service-connected 
pseudofolliculitis barbae.  



ORDER

A 10 percent rating for pseudofolliculitis barbae is granted, 
subject to the regulations governing payment of monetary 
awards.  



		
	N.R. ROBIN
	Member, Board of Veterans' Appeals



 

